United States District Court for the Western District of Kentucky         https ://casemgt.kywd.circ6.dcn/CaseAssign.asp? Action=MJ CA




                                                 Case Assignment
                                          Standard Magistrate Assignment
                                                Case number 4:21MJ-18

                                                Note: Judge determined by charging documentation .



                                                                                    Assigned on 1/25/2021 3:33:06 PM
                                                                                                Transaction ID: 49722




I of 1                                                                                                            1/25/2021 , 2:33 PM
